Citation Nr: 1706388	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  16-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to December 22, 2015, and 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to May 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted a 100 percent rating for PTSD, effective December 22, 2015, creating a staged rating as indicated on the title page.

The Board has recharacterized the issue on appeal from one for an earlier effective date for a 100 percent rating to one for an increased initial rating.  The issue before the Board could be phrased in various manners.  It could be characterized as entitlement to an earlier effective date for a 100 percent rating for PTSD.  The issue could also be phrased as it has on the title page, as a request for a higher initial rating in response to the staged rating that has been assigned.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum. Here, the Board has phrased the issue as entitlement to an initial increased rating because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 100 percent rating from December 22, 2015.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal). There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In addition, there is some question as to the precise date of the claim that is on appeal.  The Veteran was awarded service connection for PTSD in a June 2014 rating decision.  An initial 30 percent rating was assigned, effective November 26, 2012.  A mere two months later, in August 2014, the Veteran filed a claim for an increased rating for PTSD.  A January 2015 rating decision continued the 30 percent rating.  In February 2015, just a month later, the Veteran filed another claim for an increased rating for PTSD.  A June 2015 rating decision again continued the 30 percent rating.  In November 2015, the Veteran filed another claim for an increased rating for PTSD.  Thereafter, in a January 2016 rating decision, a 100 percent rating was granted, effective December 22, 2015.  The Veteran disagreed with the effective date for the 100 percent rating in March 2016.  The purported claims for increased ratings that the Veteran filed following every rating decision, are construed as timely notices of disagreements (NODs) with the initial 30 percent rating.  See 38 C.F.R. § 20.201 (2016) (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  As such, the Board finds that the June 2014 rating decision never became final.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).  Since the Veteran has disagreed with the initial rating assigned and continued to disagree with such, the Board has recharacterized the issue on appeal as one for an increased initial rating for PTSD, as reflected on the title page of this decision.  Further, as the Board is awarding an initial 100 percent rating for PTSD, there is no prejudice in proceeding in this manner.

While the Veteran requested a Board hearing in conjunction with this appeal, he withdrew that request in an October 2016 statement.

As a final preliminary matter, the Board notes that the Veteran was previously represented by Disabled American Veterans and the American Legion.  However, in an October 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed Veterans of Foreign Wars as his representative.  The Board acknowledges this change in representation, as reflected on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's service-connected PTSD symptoms most closely approximate total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD is being granted), further discussion of the VCAA is not necessary at this time.

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014).) 

Under the General Rating Formula, a 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Notably, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in May 2014.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation was noted.  The Veteran stated that he began drinking heavily after his deployment.  The Veteran reported working five different jobs.  He worked at two liquor stores from six to eight months.  Then he worked in construction for a week, but was terminated.  He then worked as a warehouseman for about 20 hours per week.  He noted avoiding contact with co-workers.  He stated that he was leaving his job as a warehouseman, which he held for only two weeks at that time, to work in a cannery.  The Veteran reported a two-year period of unemployment due, in part, to having trouble being around people.  The Veteran was married from 2006 to 2008 and reported domestic violence.  He stated that his wife stabbed him and left him.  He reported a girlfriend of four years.  He stated that the relationship is up and down.  He has one daughter and reported a good relationship with her.  The Veteran has no close friends.  The Veteran reported consuming a half gallon of malt liquor daily.  Mood problems were noted, as was depression, anxiety, anger and irritability.  Symptoms were described as severe.  The Veteran reported nightmares every night and that he only gets three hours of sleep per night.  Repeated intrusive memories were noted.  He avoids talking about his deployment.  He is always on guard and easily startled.  Suicidal ideations were noted.  Violent thoughts were also noted.  Thought processes were coherent, but often rambling, tangential and evasive.  Concentration was poor.  The Veteran reported pointing a weapon on himself several times.  A GAF score of 60 was recorded.

A September 2014 statement from the Veteran's employer stated that the Veteran was undergoing counseling due to leaving his shift early and having mood fluctuations.

The Veteran was afforded a VA examination in December 2015.  There, occupational and social impairment with deficiencies in most areas was noted.  The Veteran reported having many jobs.  He reported working as a cook, at a cannery, and at a liquor store.  He stopped looking for employment as he is unable to be around people.  The Veteran reported being a loner.  He reported being arrested in 2014 for arguing around his child and he spent seven days in jail.  He reported the continued use of alcohol.  Severe depression, anxiety, anger, irritability and panic attacks were noted.  Panic attacks occur three times per week.  He averages about four hours of sleep per night.  Daily intrusive memories were noted.  Angry verbal outbursts were also noted, as was isolation.  He reported feeling cut off from others.  Frequent thoughts of suicide were noted.  The Veteran reported pointing a weapon on himself a few months prior.  The Veteran stated that his relationship with his wife was poor and he felt that his relationship would end soon.  The examiner stated that the Veteran is unable to maintain employment.  Finally, the examiner stated that there is a persistent danger of the Veteran hurting himself or others.

VA treatment records are largely congruent with the findings of the two VA examination reports of record.

Based on the above, an initial 100 percent rating for PTSD is warranted.  The Veteran's PTSD symptoms have remained constant since he filed his claim for service connection.  The Veteran reported severe issues with suicidal ideation.  At both VA examinations, he reported pointing a weapon at himself.  Additionally, he reported a lack of any close relationships.  Instead, he noted that he is a loner and does not like to be around people.  Further, the Veteran's employment history throughout the period on appeal shows an inability to hold a job for any appreciable period of time.  Indeed, the Veteran reported having a host of jobs, none of which he was able to hold for longer than a year.  To that end, the letter of the Veteran's employer stated that he was being counseled due to leaving his shift early and also due to his irritability at work.  Finally, at the December 2015 VA examination, it was acknowledged that the Veteran was unable to work and he was no longer seeking employment.  While the Veteran's sole GAF score assigned was 60, which only shows moderate symptoms, the Board is not bound by GAF scores.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433   (1995)).  Instead, the symptoms described above more nearly approximate total social and occupational impairment.  Moreover, the Veteran symptoms have remained constant throughout the period on appeal.  The May 2014 and December 2015 VA examination reports are largely similar in terms of severity of symptomatology.  Finally, the December 2015 VA examination report shows a continuation, not a worsening, of symptoms described in the May 2014 VA examination report.  In sum, the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment.

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).

ORDER

An initial rating of 100 percent for service-connected PTSD, prior to December 22, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


